The same situation exists in this case as in the companion case of Atlantic Coast Line Railroad Company v. Annie E. Clemmons, this day decided. Mr. Chief Justice DAVIS, Mr. Justice WHITFIELD and Mr. Justice BROWN are of the opinion that the judgment should be affirmed, but only on condition of a remittitur of $800.00 as of the date of the judgment in the court below, same to be done within thirty days of the going down of the mandate, otherwise the judgment to stand reversed.
Mr. Justice ELLIS, Mr. Justice TERRELL and Mr. Justice BUFORD are of the opinion that the judgment should be reversed.
All of the Justices agree that since the judgment must be affirmed on the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 37 Sou. Rep. 51, that the affirmance should be on condition of a remittitur in the sum of $800.00 *Page 543 
as of the date of the judgment, the Justices who favor reversal voting therefor in order to avoid unduly prolonging the litigation in this Court, it appearing that the Court after repeated conferences, is permanently and equally divided on the reversal of the judgment.
Affirmed on condition of remittitur in the sum of $800.00 within thirty days after the going down of the mandate, otherwise reversed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.